Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 1 of 20 PageID #: 1963




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  LYNN STARKEY,                                        )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )      No. 1:19-cv-03153-RLY-TAB
                                                       )
  ROMAN CATHOLIC ARCHDIOCESE OF                        )
  INDIANAPOLIS, INC., and                              )
  RONCALLI HIGH SCHOOL, INC.,                          )
                                                       )
                                Defendants.            )

      ENTRY ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT OR, IN
       THE ALTERNATIVE, MOTION FOR JUDGMENT ON THE PLEADINGS

         Lynn Starkey worked for Roncalli High School, a private Catholic school in

  Indianapolis, Indiana, for nearly forty years. After Roncalli learned of Starkey's same sex

  marriage, it declined to renew her employment contract on the grounds that her marriage

  violated Catholic teachings. At the time of her termination, Starkey worked as Co-

  Director of Guidance.

         Starkey sued Roncalli and the Roman Catholic Archdiocese of Indianapolis

  alleging discrimination, retaliation, and hostile work environment under Title VII, and

  tortious interference with contractual relationship and tortious interference with

  employment relationship under Indiana state law.1 Roncalli now moves for summary

  judgment on all of Starkey's claims by arguing that Starkey was a minister for purposes



  1
   Starkey also asserted a Title VII retaliation claim, but the court granted Roncalli's Motion for
  Judgment on the Pleadings with respect to that claim.
                                                   1
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 2 of 20 PageID #: 1964




  of the First Amendment's ministerial exception. For the reasons that follow, the court

  concludes that Starkey qualified as a minister, and that the ministerial exception bars all

  of Starkey's claims. Therefore, Defendants' Motion for Summary Judgment is

  GRANTED.

  I.        Factual Background

            The general facts of this case were outlined in this court's entry on Defendants'

  Motion for Judgment on the Pleadings. (Filing No. 93). The court recounts only those

  facts relevant to deciding the present motion.

            A.     Roncalli's Mission

            Roncalli High School is a Catholic school operating "under the auspices of the

  Roman Catholic Archdiocese of Indianapolis." (Filing No. 114-2, Appendix of

  Supporting Evidence ("App.") at 63-64). According to the school's mission statement,

  Roncalli pledges to "provide . . . an educational opportunity which seeks to form

  Christian leaders in body, mind, and spirit." (Id. at 18 ¶ 8, 63). The school's purpose is

  to "support[] and otherwise further[] the mission and purposes of" the Archdiocese. (Id.

  at 51).

            B.     Starkey's Employment at Roncalli

            Starkey began working at Roncalli during the 1978-1979 school year, and, with

  the exception of the 1981-1982 school year when she completed a master's degree in

  music education, she worked there continuously until her termination in 2019. (Id. at

  267-68). Starkey held several positions during her time at Roncalli, including New

  Testament teacher, Choral Director, Fine Arts Chair, Guidance Counselor, and Co-

                                                  2
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 3 of 20 PageID #: 1965




  Director of Guidance. (Filing No. 127-2, List of Positions). Starkey taught New

  Testament from 1982 to 1989. (Id.). In 1985, Roncalli's chaplain told Starkey that she

  must apply for catechesis certification in order to continue teaching religion, so Starkey

  applied to become a catechist. (App. at 277). Her application was approved, but it

  expired in 1990. (Id., 187). Starkey never renewed it. (Id.). From 1988 to 1998, Starkey

  served as Choral Director, a role which required her to prepare students for the music

  used during the school's monthly Mass. (List of Positions; App. at 269).

         In 1997, Starkey became a guidance counselor, a position she held for ten years

  until she assumed the role of Co-Director of Guidance in 2007. (List of Positions).

  Starkey served as Co-Director of Guidance for twelve years until her termination in 2019.

  (Id.). For the final twenty-one years of Starkey's tenure at Roncalli, her role was limited

  to that of guidance counselor and Co-Director of Guidance. (Id.).

         C.     Guidance Counselor's Role at Roncalli

         Teachers and guidance counselors at Roncalli are generally employed pursuant to

  one-year contracts. When this dispute arose, Starkey was employed under a "School

  Guidance Counselor Ministry Contract" and accompanying "Archdiocese of Indianapolis

  Ministry Description."2 (App. at 532-33, 526). According to the contract, Starkey agreed

  that she would be in default if she breached any duty, which included "relationships that

  are contrary to a valid marriage as seen through the eyes of the Catholic Church." (Id. at



  2
   From 2007 to 2017, Starkey's contract was titled, "School Teacher Contract." (Filing No. 127-
  10, School Teacher Contract). Roncalli then instituted a "Teaching Ministry Contract" for the
  2017-2018 school year. (App. at 530).
                                                3
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 4 of 20 PageID #: 1966




  533). The Catholic Church defines marriage as a "covenant" "by which a man and a

  woman form with each other an intimate communion of life and love." Catechism of the

  Catholic Church § 1660.

         The contract also provided that Starkey "acknowledge[d] receipt of the ministry

  description that is attached to this contract and agree[d] to fulfill the duties and

  responsibilities listed in the ministry description." (Id. at 532). The ministry description

  identifies a guidance counselor as a "minister of the faith" who will "collaborate with

  parents and fellow professional educators to foster the spiritual, academic, social, and

  emotional growth of the children entrusted in his/her care." (Id. at 526). The ministry

  description further specified: "As role models for students, the personal conduct of every

  school guidance counselor, teacher, administrator, and staff member, both at school and

  away from school, must convey and be supportive of the teachings of the Catholic

  Church." (Id.).

         The first "Role" identified in the ministry description is that the guidance

  counselor "Facilitates Faith Formation," which included the following responsibilities:

      "Communicates the Catholic faith to students and families through implementation
       of the school's guidance curriculum, academic course planning, college and career
       planning, administration of the school's academic programs, and by offering direct
       support to individual students and families in efforts to foster the integration of
       faith, culture, and life."

      "Prays with and for students, families, and colleagues and their intentions.
       Participates in and celebrates liturgies and prayer services as appropriate"

      "Teaches and celebrates Catholic traditions and all observances in the Liturgical
       Year."



                                                 4
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 5 of 20 PageID #: 1967




      "Models the example of Jesus, the Master Teacher, in what He taught, how He
       lived, and how He treated others."

      "Conveys the Church's message and carries out its mission by modeling a Christ-
       centered life."

      "Participates in religious instruction and Catholic formation, including Christian
       services, offered at the school."

  (Id.). Guidance counselors were also expected to "use[] techniques and methods that

  foster a Christ-centered atmosphere"; "participate[] in spiritual retreats, days of reflection,

  and spiritual formation programs"; "proactively identif[y] and address[] physical, social,

  emotional, and spiritual needs of individuals and of the community of learners"; and

  "display [] Gospel values." (Id. at 527-29). The guidance department is also the only

  department whose staff members meet with every student individually throughout the

  year. (Id. at 22 ¶ 29).

         D.     Starkey as Co-Director of Guidance

         In her role as a guidance counselor and Co-Director of Guidance, Starkey attended

  monthly Masses, where she received communion and sang with the congregation. (Id. at

  332). She also communicated guidance to other staff members regarding how to prepare

  students of different faiths for the school's Catholic liturgy. (Id. at 652). In addition to

  attending monthly Masses at Roncalli, Starkey attended "Days of Reflection." (Id. at

  421). Principal Charles Weisenbach explained that these events, which occur before each

  school year, are "designed specifically for [Roncalli's] faculty and have a very direct,

  intentional focus on [the] Catholic mission and how each [faculty member] is called to

  live out that mission in [their] specific roles." (Id. at 20 ¶ 19). Weisenbach further


                                                 5
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 6 of 20 PageID #: 1968




  explained that these gatherings are required only for the small group of faculty members

  "who are impacting kids in their spiritual life on a day-to-day basis." (Id. ¶ 23). This

  included guidance counselors. (Id.). At these Days of Reflection, Weisenbach testified

  that he delivers a "call-and-response Commissioning Prayer" which "exhorts" the faculty

  members to embrace the Catholic ministry at the school. (Id.). In that prayer, the faculty

  state that they "accept the responsibilities of [their] ministry"; "promise to share [their]

  faith with others"; and "promise to form youth and support families in the faith by

  following the example of our Master Teacher, Jesus Christ." (Id. at 31). At the end of

  the prayer, the leader states: "I hereby commission you to faithfully and joyfully serve as

  ministers of the faith in the Catholic schools of the Archdiocese of Indianapolis." (Id.).

  Starkey does not recall participating in such a "call and response" during these Days of

  Reflection. (Id. at 435).

         One of Starkey's responsibilities as Co-Director of Guidance was to serve on

  Roncalli's Administrative Council. (Id. at 93-95). Considered the "main leadership

  body" at Roncalli, the Administrative Council meets weekly and addresses the "day-to-

  day operations and spiritual life of the school." (Id. at 17-18 ¶¶ 4-5). According to

  Principal Weisenbach, "[m]ost faculty and staff recognize the Administrative Council as

  the lifeblood of decision-making at the school" and "the Administrative Council and the

  Department Chairs are responsible for 95% of Roncalli's daily ministry, education, and

  operations." (Id. at 18 ¶¶ 5, 7). While the Administrative Council handled the "nuts and

  bolts, day-to-day" operations of the school, (App. at 285-86), it also dealt with issues

  more closely related to Roncalli's religious mission, including logistics for all-school

                                                 6
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 7 of 20 PageID #: 1969




  liturgies and the qualifications for students to serve as Eucharistic ministers. (Id. at 293,

  323-24).

         Prayer is a regular occurrence at Roncalli. Administrative Council meetings

  generally opened with a prayer, (see generally id. at 483-518), and every morning

  different members of the Roncalli community would deliver a morning prayer over the

  school PA system. (Id. at 406-07, 440-41). Starkey delivered the morning prayer on

  more than one occasion, as did several other individuals, including the principal, the

  chaplain, the campus minister, and students. (Id. at 406-07). While Starkey did not

  otherwise lead prayer or pray with students as part of her regular duties as guidance

  counselor or Co-Director of Guidance, (id. at 440-41), other guidance counselors testified

  that prayer with students is a regular part of their job. Angela Maly described her daily

  work as a guidance counselor as "specifically geared toward modeling and teaching not

  just a generic 'Christian' faith but the Catholic faith specifically." (Id. at 7 ¶ 40). To that

  end, Maly "pray[s] with and for [the students]. [She] join[s] with them in liturgies and

  prayer services. . . . And [she] tr[ies] to help them understand and be formed in the

  Catholic faith." (Id.). Maly explained that prayer is an "essential component[]" of her

  work, including the academic and career counseling aspects of her job. (Id. at 2 ¶ 10).

         Any additional facts necessary to resolve the motion will be addressed below.

  II.    Legal Standard

         Summary judgment is proper "if the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.

  Civ. P. 56(a). "A genuine dispute of material fact exists 'if the evidence is such that a

                                                 7
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 8 of 20 PageID #: 1970




  reasonable jury could return a verdict for the nonmoving party.'" Skiba v. Illinois Cent.

  R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477

  U.S. 242, 248 (1986)). The court views the facts, and draws all reasonable inferences

  from those facts, in the light most favorable to Starkey, the non-moving party. Skiba, 884

  F.3d at 717.

  III.   Discussion

         Roncalli moves for summary judgment on the grounds that Starkey was a minister

  and her claims are therefore barred by the ministerial exception. Roncalli next argues

  that Starkey's federal claims are barred by the Religious Freedom Restoration Act

  ("RFRA"). Finally, Roncalli requests that the court reconsider its denial of Roncalli's

  motion for judgment on the pleadings. Because the court concludes that the ministerial

  exception applies and bars all of Starkey's claims, the court declines to reach Roncalli's

  other arguments.

         A.      The Ministerial Exception

         The First Amendment provides that "Congress shall make no law respecting an

  establishment of religion, or prohibiting the free exercise thereof." The Religion Clauses

  ensure that, among other things, religious institutions are free "to decide matters of 'faith

  and doctrine' without government interference." Our Lady of Guadalupe Sch. v.

  Morrissey-Berru, 140 S. Ct. 2049, 2060 (2020) (quoting Hosanna-Tabor Evangelical

  Lutheran Church & Sch. v. E.E.O.C., 565 U.S. 171, 194-95 (2012)). "This does not

  mean that religious institutions enjoy a general immunity from secular laws, but it does

  protect their autonomy with respect to internal management decisions that are essential to

                                                8
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 9 of 20 PageID #: 1971




  the institution's central mission. And a component of this autonomy is the selection of

  the individuals who play certain key roles." Id.

         The ministerial exception arose from this understanding of the First Amendment:

  "Under this rule, courts are bound to stay out of employment disputes involving those

  holding certain important positions within churches and other religious institutions." Our

  Lady of Guadalupe, 140 S. Ct. at 2060. See also Hosanna-Tabor, 565 U.S. at 188

  ("Requiring a church to accept or retain an unwanted minister, or punishing a church for

  failing to do so, intrudes upon more than a mere employment decision. Such action

  interferes with the internal governance of the church, depriving the church of control over

  the selection of those who will personify its beliefs."). When the state interferes with

  these types of employment decisions, it violates both the Free Exercise and Establishment

  Clauses of the First Amendment. First, "[b]y imposing an unwanted minister, the state

  infringes the Free Exercise Clause, which protects a religious group's right to shape its

  own faith and mission through its appointments." Id. Second, "[a]ccording the state the

  power to determine which individuals will minister to the faithful also violates the

  Establishment Clause, which prohibits government involvement in such ecclesiastical

  decisions." Id. at 188-89.

         The ministerial exception is not limited to claims of religious discrimination; it

  bars all claims of discrimination under Title VII, including discrimination on the basis of

  sexual orientation. Id. at 188. See also Bostock v. Clayton County, 140 S. Ct. 1731

  (2020) (concluding discrimination on the basis of sexual orientation is a form of sex

  discrimination under Title VII). The exception also applies regardless of whether the

                                               9
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 10 of 20 PageID #: 1972




   reason given for the employment decision was religious in nature. Hosanna-Tabor, 565

   U.S. at 194-95 ("The exception instead ensures that the authority to select and control

   who will minister to the faithful—a matter 'strictly ecclesiastical,'—is the church's alone."

   Id. (quoting Kedroff v. St. Nicholas Cathedral of Russian Orthodox Church in N. Am.,

   344 U.S. 94, 119 (1952)). Nor is the exception limited to ordained ministers; courts have

   applied the exception to an organist, Sterlinski v. Cath. Bishop of Chicago, 934 F.3d 568

   (7th Cir. 2019), a press secretary, Alicea-Hernandez v. Cath. Bishop of Chicago, 320 F.3d

   698 (7th Cir. 2003), and a school principal, Fratello v. Archdiocese of New York, 863

   F.3d 190 (2d Cir. 2017).

          When the Supreme Court initially recognized the ministerial exception in

   Hosanna-Tabor—a case involving a "called" kindergarten and fourth grade teacher at an

   Evangelical Lutheran school—the Court declined to announce "a rigid formula" for

   determining whether an employee falls within the exception. 565 U.S. at 190. The court

   instead identified four relevant circumstances, but did not assign any one circumstance

   particular weight: (1) "the formal title" given by the church; (2) "the substance reflected

   in that title"; (3) "[the teacher's] own use of that title"; and (4) "the important religious

   functions she performed for the Church. Id. at 192. In light of those considerations, the

   court concluded the teacher was a ministerial employee. Id. at 192.

          The Supreme Court revisited the scope of the ministerial exception in Our Lady of

   Guadalupe—a case involving discrimination claims brought by two elementary school

   teachers at Catholic schools. The Court clarified that its "recognition of the significance"

   of the four factors in Hosanna-Tabor "did not mean that they must be met—or even that

                                                  10
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 11 of 20 PageID #: 1973




   they are necessarily important—in all other cases." 140 S. Ct. at 2063. Instead, courts

   must "take all relevant circumstances into account" when determining "whether each

   particular position implicated the fundamental purpose of the exception." Id. at 2067.

   "What matters, at bottom, is what an employee does." Id.

          B.        Starkey's Position as Co-Director of Guidance Falls Within the
                    Ministerial Exception.

          With this framework in mind, it is apparent that the ministerial exception covers

   Starkey's role as Co-Director of Guidance. To begin, religious instruction and formation

   are central to Roncalli's philosophy and mission, and Starkey's employment documents

   "specified in no uncertain terms" that Roncalli expected her to perform a variety of

   religious duties and to help carry out the school's mission. Our Lady of Guadalupe, 140

   S. Ct. at 2066. While Roncalli's characterization of the role is not dispositive, "the

   school['s] definition and explanation of the[] role[] is important." Id. See also Grussgott

   v. Milwaukee Jewish Day Sch., Inc., 882 F.3d 655, 660 (7th Cir. 2018) ("Thus, it is the

   school's expectation—that Grussgott would convey religious teachings to her students—

   that matters).

          The School Guidance Counselor Ministry Description designated a guidance

   counselor as a "minister of the faith" and charged her with "foster[ing] the spiritual . . .

   growth" of her students. (App. at 526). The ministry description stated that "Catholic

   schools are ministries of the Catholic Church, and school guidance counselors are vital

   ministers sharing the mission of the Church. School guidance counselors are expected to

   be role models and are expressly charged with leading students toward Christian maturity


                                                 11
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 12 of 20 PageID #: 1974




   and with teaching the Word of God." (Id. at 529). The ministry description also

   identified "Facilitates Faith Formation" as the guidance counselor's first "Role," which

   required communicating the Catholic faith to students, praying with and for members of

   the Roncalli community, teaching and celebrating Catholic traditions, modeling the

   example of Jesus, conveying the Church's message, and participating in religious

   instruction and Catholic formation. (Id.). Like the employee in Hosanna-Tabor, Starkey

   was "expressly charged", 565 U.S. at 192, with "leading students toward Christian

   maturity and with teaching the Word of God." (App. at 529).

          Angela Maly, a current guidance counselor at Roncalli, confirmed that the

   ministry description "is a fair description of the day-to-day expectations of guidance

   counselors at Roncalli." (Id. at 7 ¶ 39). In fact, Shelly Fitzgerald, Starkey's Co-Director

   of Guidance, explained that she met with students individually "at least once a year, but

   often times, much more” and discussed “personal and social issues . . . and faith

   formation.” (Id. at 41-42). Fitzgerald also "consistently use[d] spiritual life and

   resources in [her] counseling conversations as well as sharing [her] own spiritual

   experiences." (Id. at 45). She explained that "in a faith-based school," her willingness to

   share her beliefs and love of God "is a strength when working with young people who are

   seeking direction." (Id.).

          One of the other ways in which Roncalli's guidance counselors worked with

   students was through the Student Assistance Program (now named STAND UP) ("SAP").

   (Id. at 298-99; id. at 3 ¶ 14). SAP helps guidance counselors identify and support "at

   risk" students who may be struggling with issues such as dysfunction at home, the death

                                                12
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 13 of 20 PageID #: 1975




   of a loved one, or substance abuse. (Id. at 299). Angela Maly, who serves in a leadership

   role within SAP, explained that students are encouraged to reach out to SAP/STAND UP

   if they are struggling with "anything that may negatively affect [their] physical, social,

   emotional, or spiritual health." (Id. at 3 ¶ 16). Starkey confirmed that her work with SAP

   required her to help students with their "most sensitive" and "personal issues." (Id. at

   598). In line with the expectations laid out in her employment documents and the

   school's mission, Roncalli plainly anticipated that matters of faith and doctrine would

   inform a guidance counselor's approach to working with students struggling with

   sensitive personal issues.

          Not only did her employment documents outline the religious duties for the Co-

   Director of Guidance, but others perceived the position as having a religious component.

   See Grussgott, 882 F.3d 659-60 ("Thus, the substance of Grussgott's title as conveyed to

   her and as perceived by others entails the teaching of the Jewish religion to students,

   which supports the application of the ministerial exception here."). Given the

   expectations and responsibilities of guidance counselors at Roncalli, it is perhaps not

   surprising that Principal Weisenbach explained that Starkey's "track record of . . .

   commitment to and leadership in these areas of faith formation was a part of what made

   [him] comfortable elevating [Starkey] to the Co-Director role." (App. at 25 ¶ 44) (citing

   her experience as a New Testament teacher, Choir Director, and previous certification as

   a catechist). See Grussgott, 882 F.3d at 659 (noting the school's reliance on an

   employee's religious teaching experience when deciding to hire her).



                                                13
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 14 of 20 PageID #: 1976




          Starkey also performed "important religious functions" for the school. Hosanna-

   Tabor, 565 U.S. at 192. For example, Starkey's role on the Administrative Council is an

   important consideration and underscores the ministerial nature of her position. The

   Administrative Council and the Department Chairs handled 95% of Roncalli's daily

   ministry, education, and operations. (App. at 18 ¶ 7). Generally seen by the faculty as

   the "lifeblood of decision-making" at Roncalli, the Administrative Council was

   responsible for making the "big decisions" "relating to the school's mission, specific

   student needs, and most other day-to-day operations." (Id. at 18 ¶ 5). Aside from the

   Principal and the Assistant Principal for Academic Affairs, the Director of Guidance is

   the only staff member that serves on the Administrative Council and as a Department

   Chair. (Id. at 18 ¶ 7). Thus, Starkey was one of a select group of school leaders

   responsible for guiding Roncalli in its mission.

          While the Council was responsible for some secular duties, the Council also

   addressed issues more closely related to the school's mission to "form Christian leaders in

   body, mind, and spirit." (Id. at 18 ¶ 8, 63). To help focus on this faith formation aspect

   of the school's mission, the Administrative Council held book discussions to better

   understand their faith and develop ways to transmit the faith to others. (Id. at 19 ¶ 13-15,

   84, 333-35). The Council also discussed the ways in which Roncalli can differentiate

   itself from the local public schools, the biggest difference being that Roncalli serves the

   students' spiritual, academic, and personal needs and seeks to form them in the Catholic

   faith. (Id. at 19 ¶ 10). To that end, the Council continually worked to strengthen the

   spiritual, social, and emotional elements of the Catholic educational environment. (Id.).

                                                14
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 15 of 20 PageID #: 1977




   For example, the Council discussed how to infuse faith formation into the athletic

   program. (Id. at 19 ¶ 11). The Council also planned all-school liturgies, determined the

   qualifications for who could serve as Eucharistic ministers, and discussed a student

   "morality survey" that asked students about drug and alcohol use, bullying, and sexual

   activity. (Id. at 293, 314-16, 323-24, 343).

          In addition to the more general work related to Roncalli's religious mission, the

   Council also identified ways to provide direct support to students and staff. For example,

   the Council addressed issues related to students in crisis and distress, as well as how to

   address the personal and spiritual struggles of faculty members. (Id. at 18 ¶ 8).

   Following the Parkland school shooting, the Council discussed how best to respond to the

   concerns and emotions of the student body. (Id. at 19 ¶ 12). Starkey was an active

   participant in these discussions. (Id. at 19 ¶¶ 11-12). Overall, Starkey's role on the

   Council and her work in helping shape Roncalli's educational and spiritual environment

   weigh heavily in favor of applying the ministerial exception.

          Starkey downplays the religious nature of her role, and highlights her secular

   duties, such as scheduling students for classes, helping students with college applications,

   providing SAT and ACT test prep tools, administering AP exams, and offering career

   guidance. (Filing No. 127-3, Affidavit of Autumn Currens ("Currens Aff.") ¶ 5; App. at

   93-95). Starkey also testified that she did not pray with her students as part of her regular

   duties as guidance counselor or Co-Director of Guidance, though she did deliver the

   morning prayer on more than one occasion. (App. at 406-07, 440-41). She goes so far as

   to say that in her current position as a guidance counselor at a local public school, her

                                                  15
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 16 of 20 PageID #: 1978




   duties are virtually identical to those at Roncalli (save the administrative responsibilities

   of being a director). (Id. at 442-43).3 But this disregards that the school "clearly intended

   for [Starkey's] role to be connected to the school's [Catholic] mission," Grussgott, 882

   F.3d at 660, and there is sufficient evidence that Starkey in fact performed many

   functions that would not be required of a guidance counselor at a secular school: she

   helped plan all-school liturgies, she delivered the morning prayer on at least a few

   occasions, she worked with other Administrative Council members to identify ways in

   which Roncalli can differentiate itself from the local public schools, and she participated

   in discussion groups about books aimed at enhancing faith formation. Cf. Hosanna-

   Tabor, 565 U.S. at 708-09 (rejecting argument that a teacher with only 45 minutes of

   religious duties a day should not qualify as a minister because that argument "place[s] too

   much emphasis on [the teacher's] performance of secular duties").

          Moreover, that Starkey characterizes her work as a guidance counselor in purely

   secular terms does not change the result because it would be inappropriate for this court

   to draw a distinction between secular and religious guidance offered by a guidance

   counselor at a Catholic school. See Corp. of Presiding Bishop of Church of Jesus Christ

   of Latter-day Saints v. Amos, 483 U.S. 327, 343 (1987) (Brennan, J., concurring in




   3
     Starkey also relies on a determination by the Archdiocese's legal counsel that school counselors
   do not qualify as ministers. (See Filing No. 127-8, Email Regarding Ministerial Exception). But
   whether Starkey was a ministerial employee is up to the court to determine as a matter of law.
   See Grussgott, 882 F.3d at 661-62 (declining to consider an expert's opinion on the "ultimate
   question" of whether the employee was a minister); Conlon v. InterVarsity Christian Fellowship,
   777 F.3d 829, 833 (6th Cir. 2015) ("W]hether the exception attaches at all is a pure question of
   law which this court must determine for itself.").
                                                  16
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 17 of 20 PageID #: 1979




   judgment) ("What makes the application of a religious-secular distinction difficult is that

   the character of an activity is not self-evident. As a result, determining whether an

   activity is religious or secular requires a searching case-by-case analysis. This results in

   considerable ongoing government entanglement in religious affairs."). See also

   Sterlinski, 934 F.3d at 570 ("If the Roman Catholic Church believes that organ music is

   vital to its religious services, and that to advance its faith it needs the ability to select

   organists, who are we judges to disagree?"). Here, what qualifies as secular or religious

   guidance in the context of a Catholic high school is exceedingly difficult to identify, and

   "the purpose of the ministerial exception is to allow religious employers the freedom to

   hire and fire those with the ability to shape the practice of their faith." Grussgott, 882

   F.3d at 661.

          To be sure, the court does not mean to say that divergent understandings of the

   religious nature of an employee's role should always be resolved in the religious

   employer's favor. For example, it would be difficult to credit a religious employer's

   claim that a custodian or school bus driver qualifies as a minister simply because the

   employer said so. See Sterlinski, 934 F.3d at 572 ("A church claiming 'minister' status for

   bus drivers would invite a finding of pretext, but a church claiming that persons who

   chant, sing, or play music during a service perform religious functions is on solid

   ground."). But this case concerns the Co-Director of Guidance, and the record shows that

   the Co-Director of Guidance performed "vital religious duties" at Roncalli. Our Lady of

   Guadalupe, 140 S. Ct. at 2066. Employees in that position met with every student

   throughout the year and discussed some of the most sensitive issues in a young person's

                                                   17
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 18 of 20 PageID #: 1980




   life. Indeed, the term itself—Director of Guidance—suggests that those who fill that role

   are tasked with guiding students as they mature and grow into adulthood. One may

   reasonably presume that a religious school would expect faith to play a role in that work,

   and Roncalli expressly entrusted Starkey with the responsibility of communicating the

   Catholic faith to students and fostering spiritual growth. Starkey also served in a senior

   leadership role in which she helped shape the religious and spiritual environment at the

   school and guided the school on its religious mission. For these reasons, the court

   concludes that the Co-Director of Guidance at Roncalli falls within the ministerial

   exception.

             C.     The Ministerial Exception Bars All of Starkey's Claims

             Having concluded that the ministerial exception applies, the court turns to

   considering which of Starkey's claims are barred. Starkey brings the following claims:

   (1) Title VII discrimination; (2) Title VII retaliation; (3) Title VII hostile work

   environment; (4) intentional interference with contractual relationship; and (5) intentional

   interference with employment relationship.4 Starkey appears to concede that the

   ministerial exception bars her discrimination and retaliation claims under Title VII, but

   she argues her Title VII hostile work environment claim and her two state law claims

   may proceed. The court disagrees.

             Whether the ministerial exception bars hostile work environment claims was, until

   recently, an unsettled question within this Circuit. That question was answered



   4
       Starkey brings the state law claims against the Archdiocese only.
                                                     18
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 19 of 20 PageID #: 1981




   conclusively in the affirmative in Demkovich v. St. Andrew the Apostle Parish, No. 19-

   2142, 2021 WL 2880232 (7th Cir. July 9, 2021). "It would be incongruous if the

   independence of religious organizations mattered only at the beginning (hiring) and the

   end (firing) of the ministerial relationship, and not in between (work environment)." Id.

   at * 6. In light of Demkovich, the ministerial exception bars Starkey's hostile work

   environment claim.

          Starkey's state law claims are also barred because those claims implicate the same

   concerns animating the ministerial exception's application to Starkey's Title VII claims.

   While it is certainly not the case that the ministerial exception bars all state law claims—

   battery or breach of contract for failure to pay could surely proceed—those claims that

   result in the government's interference with a church's selection or supervision of its

   ministers or the government's intrusion into doctrinal or ecclesiastical territory are barred.

   See Lee v. Sixth Mount Zion Baptist Church of Pittsburgh, 903 F.3d 113, 123 (3d Cir.

   2018) ("The ministerial exception does not apply to, and courts may decide, disputes that

   do not implicate ecclesiastical matters."). Here, the decision to not renew Starkey's

   employment contract goes to the heart of the church's right to "select and control who

   will minister to the faithful." Hosanna-Tabor, 565 U.S. at 194-95. Accordingly, the

   ministerial exception bars Starkey's state law claims for intentional interference with

   contractual relationship and intentional interference with employment relationship.

          Because the court concludes the ministerial exception bars all of Starkey's claims,

   it declines to address Defendants' alternative argument that her claims are barred by



                                                19
Case 1:19-cv-03153-RLY-TAB Document 141 Filed 08/11/21 Page 20 of 20 PageID #: 1982




   RFRA. The court also declines to reconsider its denial of Defendants' motion for

   judgment on the pleadings.

   IV.   Conclusion

         For the foregoing reasons, Defendants' Motion for Summary Judgment (Filing No.

   114) is GRANTED. All other pending motions (Filing Nos. 115 and 124) are DENIED

   as MOOT. Final judgment shall issue accordingly.



   SO ORDERED this 11th day of August 2021.




                                                   s/RLY




   Distributed Electronically to Registered Counsel of Record.




                                              20
